DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/234,922 filed on April 20, 2021.  Currently claims 1-23 remain in the examination.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s claiming benefit of US provisional application 63/012669 filed on April 20, 2020 is acknowledged.  

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 3-10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2021/0133666 A1 to Eckman et al. (hereinafter “Eckman”). 
Regarding claim 1, Eckman discloses a delivery portal 200 (see figure 2A and paragraph 0069) comprising a sensor which detects (see paragraph 0014) presence of the pallet; and when the pallet is passing through the portal, the image of the items are captured (see paragraph 0162); and a computer including database which keeps the pallet profile information (see abstract and paragraphs 0004 0018, and 0094). 
Regarding claim 3, the portal can be deployed in loading dock area (see paragraph 0078, 0146, and 0150; Also see figure 10A).  
Regarding claim 4, Eckman generally discloses unloading from the truck (see paragraph 0067 and 0078).  Storing information as shown in step 616 (figure 6 and paragraph 0111) may be done at the unloading.  However, the loading can also be done in the same process. The user may access order number (see paragraph 0067) and pallet may be identified and also has the manifest information (see paragraph 0173). 
Regarding claim 5, the image captured by the camera is transmitted to the server (see paragraph 0008).
Regarding claim 6, the user may be logged on to the system, and be notified at the user’s computing device, indicating that the user is identified (see paragraph 0008).  
Regarding claims 7-9, a plurality of cameras 108A-N (see figure 1) attached to the portal 106 are used in determining the direction of the pallet’s movement (see paragraph 0203).  
Regarding claim 10, a sensor detects presence of the pallet at a location (see paragraph 0014). 
Regarding claim 12, the image captured by the camera is used in identifying the contents of the pallet (see abstract and paragraph 0009).
Regarding claim 17, as shown in figure 5 and other figures, Eckman discloses a computerized method of identifying items on a pallet (see figure 5 and paragraph 0098 and thereafter); and the pallet is identified as shown in figure 3 (paragraph 0083 and thereafter) and confidence level is assigned based on parameters and comparison to the parameter values.  Eckman generally discloses unloading from the truck (see paragraph 0067 and 0078).  Storing information as shown in step 616 (figure 6 and paragraph 0111) may be done at the unloading.  However, the loading can also be done in the same process. 
Regarding claim 18, the pallet is identified (see figure 3 and paragraph 0083).  
Regarding claim 19, step 518 in figure 5 (see paragraph 0105) and step 616 (figure 6 and paragraph 0111) verifies the content of the pallet and confident value may be assigned.  

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 2, 13-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0133666 A1 to Eckman et al. in view of US 2014/0197926 A1 to Nikitin et al. (hereinafter “Nikitin”).  
	Regarding claims 2 and 13, the teachings of Eckman have been discussed above.  
Eckman, however, fails to specifically teach or fairly suggest the portal is comprised of a RIFD sensor mounted on the housing of the portal.  
Nikitin discloses a delivery portal in the form of a forklift to move pallets (see figure 2A) comprising RFID sensor 231 and reader 340 (see figure 3 and paragraph 0031).  
In view of Nikitin’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ well-known RFID reader system to the teachings of Eckman in order to process pallets with RFID tags.  Eckman lists barcode and OCR as one embodiment of identifying items (see paragraph 0011, 0020, and 0102).  However, barcode may be obscured by other objects, and using RFID tags in addition to barcode is widely used in item processing embodiment.  Eckman also discloses radio frequency transceiver 2468 (see figure 24 and paragraph 0229) in the system infrastructure, and using RFID tag and reader can be readily be adopted. 
Regarding claims 15 and 16, see the description for claim 10 above.  Once item is detected, the cameras would be activated and the subsequent actions would be taken as shown in figures 5 and 6 of Eckman
Regarding claims 14 and 21, the cameras 108A-N are installed on the portal (see Eckman, figure 1 and paragraph 0054) and a presence sensor (see paragraph 0014). 
Regarding claim 22, see the description for claims 8 and 9 above. 
	Regarding claim 23, a plurality of cameras is used to generate images and images are processed to identify items, conditions, and quantities, etc. (see figure 5 and paragraph 0098 and thereafter).  

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0133666 A1 to Eckman et al. in view of US 11,227,458 B1 to Farah et al. (hereinafter “Farah”).  
The teachings of Eckman have been discussed above.  Eckman, however, fails to specifically teach or fairly suggest the presence sensor is a breakbeam sensor.  It is also noted that Eckman uses many types of trigger sensor including motion detectors (see paragraph 0081).  
Farah teaches an occupancy analysis system (see abstract) in a space wherein occupants use RFID tags or badges and other type of sensors including break beam sensors are used to detect a presence of a person (col. 1, lines 31+).  It is Examiner’s position that the motion detector of Eckman and a breakbeam sensor – a specific embodiment of one of the motion detectors may be considered functionally equivalent devices.  Both performs the same function, and using one in place of the other would not produce unexpected outcome.  

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
August 9, 2022